Citation Nr: 0804319	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What evaluation is warranted for Bell's palsy, from 
August 16, 2003?

2.  What evaluation is warranted for a pilondial cyst, from 
August 16, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from December 1997 to April 1998, and from September 2001 to 
August 2003.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  At this time, the RO assigned an initial 
rating of 10 percent for Bell's palsy and a noncompensable 
rating for residuals of a pilondial cyst on the tailbone; an 
effective date of August 16, 2003 was assigned for both.  In 
an October 2006 rating decision the RO granted an increased 
(10 percent) rating for the service-connected residuals of a 
pilonidal cyst on veteran's tailbone, also from August 16, 
2003.  

The Board remanded these matters in February 2007 so that 
additional development of the evidence could be conducted, as 
well as so certain due process concerns could be addressed.  

The United States Court of Appeals for Veterans Claims has 
held that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as the issues on appeal were 
both placed in an appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies to this appeal.  
Hence, the Board has styled these rating questions 
accordingly.

The Board also finds that the record raises [see September 
2007 VA cranial nerves examination report] an inferred claim 
for service connection for hearing loss (secondary to the 
veteran's service-connected Bell's palsy), which is referred 
to the RO for initial adjudication.



FINDINGS OF FACT

1.  From August 16, 2003, the veteran's service-connected 
Bell's palsy has not been productive of more than moderate 
incomplete paralysis of the right facial nerve.

2.  From August 16, 2003, the veteran's service-connected 
pilondial cyst with residual scar, located at the 
sacroccygeal area, while recurrent and productive of pain, 
did not cover an area exceeding 12 square inches or 77 square 
centimeters or limit the motion of any joint.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for Bell's palsy from August 16, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.120, 4.124a, 
Diagnostic Code (Code) 8207 (2007).

2.  The criteria for the assignment of a rating in excess of 
10 percent for pilondial cyst from August 16, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Codes 7801, 7802, 7803, 7804, 
7805, and 7819 (2007)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  

VA notified the veteran in March 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  

VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how effective dates are assigned.  See letter dated in April 
2007.

While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Factual Basis

The report of a November 2003 VA skin examination shows a 
diagnosis of post surgical treatment of pilonidal cyst with a 
resulting scar.  Examination revealed a pink one inch scar at 
the upper end of the intergluteal cleft.  

The report of an October 2003 VA general medical examination 
includes a diagnosis of history of Bell's palsy, with 
resolving residual mild motor and sensory facial nerve 
deficits.  Examination showed the veteran to have clear 
speech with no evidence of slurred tongue movement.  He was 
able to use his lips without difficulty.  An old healed scar 
was observed in the area of the veteran's tailbone.  

The report of an October 2003 VA cranial nerves examination 
shows that the veteran first suffered Bell's palsy following 
receiving an influenza vaccination while in the military.  
The veteran complained of symptoms including a tight 
sensation on the right side of the face, and an irregularly 
degree of loudness in his right ear.  Examination of the 
facial nerve demonstrated very mild motor neuron weakness on 
the right side.  A synkinesis was manifested when the veteran 
was asked to blink, and a decreased sensation in the right 
face and scalp was shown, including the angle of the jaw.  
Mild hyperacusis of the right ear was also present.  The 
remainder of the cranial nerves were normal.  The supplied 
diagnosis was right Bell's palsy, described as stable.  

Service connection was granted by the RO in June 2004 for 
Bell's palsy and pilondial cyst.  Bell's palsy was assigned a 
10 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic 
Code (Code) 8207, effective from August 16, 2003.  Pilondial 
cyst was assigned a noncompensable evaluation under 38 C.F.R. 
§ 4.118, Code 7805, also effective from August 16, 2003.  The 
veteran thereafter perfected a timely appeal.  

The veteran complained of an exacerbation of his pilondial 
cyst in November 2004, with expressed blood and discharge.  
He denied fever/chills or pus from the site and no pain.  See 
VA progress note.  Examination showed a small pilondial cyst 
in the area of the intragluteal midline.  Present was a 
minimal expression of serosanguinous fluid, with no 
purulence, no sinus opening, and no evidence of abscess.  

A May 2005 VA progress note shows that the pilondial cyst was 
asymptomatic.  

A May 2006 VA progress note reveals the presence of residual 
right side face numbness (associated with Bell's palsy) and 
an asymptomatic pilondial cyst.  

An October 2006 rating decision increased the rating for the 
veteran's pilondial cyst to 10 percent, effective from August 
16, 2003.  Code 7803 was utilized; see 38 C.F.R. § 4.118.  

A July 2007 VA progress note shows, like in May 2006, the 
presence of residual right side face numbness (associated 
with Bell's palsy) and an asymptomatic pilondial cyst.  

The report of a September 2007 VA skin examination shows that 
the veteran complained of drainage from the site of his 
pilondial cyst about every three weeks, which is both bloody 
and purulent.  He also complained of associated pain, and 
added that these flare-ups interfere with his employment.  
Examination of the sacrococcygeal area showed a four inch 
scar in the midline of the sacrococcygeal area.  A very thin 
overage of skin was observed at the apex of the scar; this 
was noted to be the site of the recurrent drainage.  The 
area, according to the examiner, was reported to obviously 
the site of the recurrent pilonidal sinus.  The examiner 
noted that further surgical excision was recommended.  

The veteran was afforded a VA cranial nerves examination in 
September 2007.  The veteran complained of severe right-sided 
face, head, and (sometime) shoulder pain.  He reported 
twitching of his face and right cheek swelling.  He also 
complained of headaches.  Examination showed tenderness to 
palpation of the right facial nerve, together with continuous 
twitches in the right cheek.  The remainder of the neurologic 
examination was intact.  The examiner added that the veteran 
had mild hearing loss and mild to moderate hemifacial spasm 
and dyskinesia/synkinesia of the right facial area muscles.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.  The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted, the veteran's service-connected Bell's palsy is 
currently rated 10 percent disabling pursuant to Code 8207.  
See 38 C.F.R. § 4.124a.  Code 8207 provides ratings for 
disability of the seventh (facial) cranial nerve when there 
is evidence of moderate incomplete paralysis (10 percent), 
severe incomplete paralysis (20 percent), or complete 
paralysis of the nerve (30 percent).  See 38 C.F.R. § 4.124a.  
It is noted that the rating is dependent upon the relative 
loss of innervation of facial muscles.

Disability in the field of neurological conditions includes 
rating in proportion to impairment of motor and sensory 
functions.  38 C.F.R. § 4.120.  To be especially considered 
are speech disturbances, impairment of vision, disturbances 
of gait, tremors, visceral manifestations, injury to the 
skull, etc.  Id.

The veteran's service-connected pilondial cyst is currently 
rated 10 percent under Code 7803.  See 38 C.F.R. § 4.118.  
Under Code 7803, a 10 percent evaluation is authorized for 
superficial, unstable scars.  A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

38 C.F.R. § 4.118 includes alternative codes which may be 
utilized to rate the veteran's pilonidal cyst.  These include 
Codes 7819, 7801, 7802, 7804, and 7805.  

Benign skin neoplasms are rated, in pertinent part to the 
instant case, based on impairment of function.  Code 7819.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  Code 7801.  A note following 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  Code 7802.

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  Code 7804.

A note following Codes 7802, 7803, and 7804 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Scars may also be rated based on the limitation of function 
of the affected part.  Code 7805.

Analysis

Bell's Palsy

In this case, the veteran appealed the initial disability 
rating (10 percent) that the RO assigned in June 2004 
following the grant of entitlement to service connection for 
Bell's palsy.  The Board will consider the evidence for the 
entire period since the effective date of the grant of 
service connection, and will consider what rating is 
warranted for the disorder throughout that period.  
Fenderson, supra.  

Review of the complete medical record since August 16, 2003, 
shows that the disability of the right side of the veteran's 
face due to the service-connected injury to the facial nerve 
is not insignificant.  That being said, it does not appear 
that the objective symptoms are shown to be so severe as to 
warrant a higher rating at any point since August 16, 2003.  

Notably, the VA physician who conducted the general medical 
examination in October 2003 noted that the veteran's Bell's 
palsy was manifested by "mild" motor and sensory facial 
nerve deficits.  Examination showed the veteran exhibited 
clear speech with no evidence of slurred tongue movement and 
was able to use his lips without difficulty.  In the course 
of the October 2003 VA cranial nerves examination the 
examiner indicated that the veteran's facial nerve 
demonstrated "very mild" motor neuron weakness on the right 
side; the remainder of the cranial nerves were normal.  
Associated right-sided facial numbness was demonstrated at VA 
outpatient visits in 2006 and 2007.  At his recent September 
2007 VA cranial nerves examination, the examiner acknowledged 
tenderness to palpation of the right facial nerve, together 
with continuous twitches in the right cheek, but found that 
the remainder of the neurologic examination was intact.  
Also, and significantly, the examiner reported "mild to 
moderate" hemifacial spasm and dyskinesia/synkinesia of the 
right facial area muscles.  

Simply put, the medical record is devoid of medical findings 
reflective of severe incomplete paralysis of the seventh 
(facial) cranial nerve at any time from August 16, 2003.  

Based upon the medical evidence of record, the Board finds 
that from August 16, 2003 to now, the veteran's neurological 
facial deficits more closely approximated moderate incomplete 
paralysis of the facial nerve rather than severe incomplete 
paralysis.  As such, the Board finds that the veteran's 
disability of the right facial nerve is appropriately rated 
as moderate incomplete paralysis.  The Board therefore finds 
no basis for a rating in excess of 10 percent at any time 
from August 16, 2003, for Bell's palsy.

Pilonidal Cyst

In this case, as was the case with the above-discussed claim 
concerning Bell's palsy, the veteran appealed the initial 
disability rating that the RO assigned in June 2004 following 
the grant of entitlement to service connection for pilonidal 
cyst.  The Board will therefore consider the evidence for the 
entire period since the effective date of the grant of 
service connection (August 16, 2003), and will consider what 
rating is warranted for the disorder throughout that period.  
Fenderson, supra.  The Board is also mindful that the RO in 
October 2006 increased the rating assigned to 10 percent, 
effective from August 16, 2003.  

As noted, the disability was originally rated under Code 7805 
(scars).  Under this Code, the rating was based upon the 
limitation of function of the affected part.  As noted above, 
no such limitation is shown from the complete medical record.  

At no time since August 16, 2003, does the medical evidence 
of record show that the veteran's service-connected 
disability warrants a rating in excess of 10 percent.  The 
pilonidal cyst with residual scar is recurrent and productive 
of pain, which is contemplated by the currently assigned 10 
percent disability rating under Code 7803.  A 10 percent 
evaluation is the maximum schedular rating available under 
Code 7803.  Codes 7802 and 7804 do not assign disability 
ratings in excess of 10 percent.  As for Code 7801, the 
residual scar does not cover an area exceeding 12 square 
inches or 77 square centimeters.  Lastly, as for Code 7805, 
as previously mentioned, there are no clinical findings that 
the recurrent cyst or residual scar, located at the midline 
area of the sacroccygeal area, limits the motion of any 
joint.  As such, the instant increased rating claim is 
denied.  

The Board is cognizant of the veteran's contentions 
concerning the severity of his service-connected 
disabilities.  Although the veteran is competent to report 
his symptoms, like all evidence his self reports must be 
evaluated in the light of the entire record.  The Board 
believes that the objective evidence of record, which as 
indicated above clearly corresponds to the criteria for 
presently assigned 10 percent ratings, outweighs the 
veteran's statements.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for Bell's palsy, at any 
time since August 16, 2003, is denied.  

A rating in excess of 10 percent for pilonidial cyst, at any 
time since August 16, 2003, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


